DETAILED ACTION
This office action is a response to the application 17/375,483 filed on July 14, 2021.
Claims 1-30 are pending.
Claims 1-10, 12-25 and 27-30 are rejected.
Claims 12 and 26 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-10, 15, 20-24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. U.S. Patent Application Publication 2013/0223235, hereinafter Hu, in view of Koskinen et al. U.S. Patent Application Publication 2015/0079991, hereinafter Koskinen, and Deenoo et al. U.S. Patent Application Publication 2020/0374960, hereinafter Deenoo.

Regarding Claim 1, Hu discloses a method for wireless communications by a user equipment (UE) (Abstract; Figure 1 and 4-6), comprising: 
determining a failure to receive and decode at least one scheduled downlink (DL) transmission from a network entity is based, at least in part, on the UE being out of coverage (Figure 5; Paragraph [0055, 0064-0069 and 0152-0154] For a UE to ascertain DL coverage, the UE may need to decode a MIB more than once. Note that MIB may be periodically transmitted by the access node over the BCCH. The UE may choose to detect BCCH MIB a number of times. A coverage hole may be detected if, for example, the UE fails to decode BCCH MIB a certain number times, m, out of n decode attempts, with m n. This detection technique may be used for DL coverage hole detection); 
and taking one or more actions, based, at least in part, on one or more conditions, wherein the one or more actions include at least one of: performing an autonomous handover (HO) (Paragraph [0151-0155] If at least one equal priority neighbor cell is found to satisfy the reselection criteria, then UE may camp on the best cell selected. Otherwise, the UE may perform equal priority cell ranking based on the Rel. 8/9 cell selection or re-selection criteria. If UE does not find any equal priority cells satisfying the new cell re-selection criteria or the Rel. 8/9 cell re-selection criteria, then the UE may consider lower priority cells for cell selection; Paragraph [0165-0168] Once a coverage hole is detected and the UE has camped on the serving cell for more than a particular time such as 1 second, the UE may redo cell selection; Various criteria and conditions in which action is taken to handover to another cell).
 Hu discloses handover in cell re-selection but may not explicitly disclose performing an autonomous handover (HO).
However, Koskinen more specifically teaches performing an autonomous handover (HO) (Paragraph [0038] the semi-autonomous mobility module 44 may be configured to provide instructions that enable a mobile terminal, such as the mobile terminal 10, to perform semi-autonomous mobility without a handover command. Semi-autonomous handover or cell change may be conducted based on predetermined rules, triggers, and/or threshold events. In an example embodiment, the predetermined threshold events that may enable and/or trigger semi-autonomous mobility, include a neighbor cell (e.g. candidate, target and/or or new cell) having improved radio conditions with regard to a current serving cell. Other such examples may include an activity level of the mobile terminal and/or a connection state of the mobile terminal. Alternatively or additionally, RLF evaluation phases and/or accessible closed subscriber group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu with the teachings of Koskinen. The mobile terminal semi-autonomous mobility allows for handover or cell change without e.g. requiring handover signaling at a cell edge. The semi-autonomous mobility reduces interrupt time in radio link failure situation and enhances handover execution as signaling overhead is reduced. Enables decrease in power consumption since semi-idle state creates new state that operates between idle and connected states while still permitting mobility (Koskinen Abstract; Paragraph [0001-0009]).
Hu in view of Koskinen disclose the various actions based one or more conditions but fail to disclose the alternative limitation transmitting a physical uplink control channel (PUCCH) with beam sweeping across multiple slots.
However, Deenoo teaches the alternative limitation transmitting a physical uplink control channel (PUCCH) with beam sweeping across multiple slots (Abstract; Figure 1, 2, 4 and 7; Paragraph [0079, 0090, 0111-0112 and 0140-0155] The WTRU may perform procedures for candidate beam selection for concurrent beam recovery. In an example, the WTRU may transmit concurrent beam recovery request(s) using a beam sweeping operation. The WTRU may be configured to perform a beam sweep over multiple candidate beams. The WTRU may select multiple beam recovery candidate beams based on preconfigured rules, which may include, but is not limited to include, any of the following rules: the selected candidate beams are received in one WTRU receive beam; the selected candidate beams have a beam quality metric higher than a predefined threshold; and/or the selected candidate beams have a TA update received no later than a predefined timing relative to the PDCCH serving beam failure declaration. The WTRU may perform procedures for handling beam failure scenarios. Such scenarios may include cases where the WTRU detects a failure in the serving beam and a suitable candidate does not exist; the WTRUs 411, 412, 413 are configured with UL resources 420, 422 and 424 associated with RX beam 401 at the gNB 416 during subframe/slot #n. During subframe/slot #m, RX beam 402 is active and WTRUs 414 and 415 are configured with UL resources 428 and 426. The UL resources are configured in subframe/slot numbers occurring at a periodicity of p time units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu in view of Koskinen with the teachings of Deenoo. The WTRU reduces overhead associated with dedicated beam recovery resources and reduces latency of beam recovery. The WTRU selects candidate beam for beam recovery such that the candidate beam is spatially isolated from the serving cell to avoid risk of selecting candidate beam which is blocked due to proximity to the serving beam (Deenoo Abstract; Paragraph [0002-0003]).

Regarding Claim 6, Hu in view of Koskinen and Deenoo disclose the method of Claim 1. Hu in view of Koskinen and Deenoo further disclose wherein the UE is configured to perform an autonomous HO if the UE is not configured to transmit PUCCH with beam sweeping across multiple slots (Hu and Koskinen do not concern beam sweeping various conditions are identified for handover).

Regarding Claim 7, Hu in view of Koskinen and Deenoo disclose the method of Claim 1. Hu in view of Koskinen and Deenoo further disclose wherein at least one of the one or more conditions involves a mobility trigger condition indicating a neighbor cell is better than a current serving cell (Hu Paragraph [0165-0168] Various mobility conditions indicating a neighboring cell is better than the current cell; Koskinen Paragraph [0038] Semi-autonomous handover or cell change may be conducted based on predetermined rules, triggers, and/or threshold events. In an example embodiment, the predetermined threshold events that may enable and/or trigger semi-autonomous mobility, include a neighbor cell (e.g. candidate, target and/or or new cell) having improved radio conditions with regard to a current serving cell. Other such examples may include an activity level of the mobile terminal and/or a connection state of the mobile terminal. Alternatively or additionally, RLF evaluation phases and/or accessible closed subscriber group).

Regarding Claim 8, Hu in view of Koskinen and Deenoo disclose the method of Claim 7. Hu in view of Koskinen and Deenoo further disclose wherein the UE is configured to transmit PUCCH with beam sweeping across multiple slots where the mobility trigger condition is not met (Hu and Koskinen do not concern beam sweeping various conditions are identified for handover; Deenoo discloses mobility triggers are not met and beam sweeping across multiple slots is not performed).

Regarding Claim 9, Hu in view of Koskinen and Deenoo disclose the method of Claim 7. Hu in view of Koskinen and Deenoo further disclose wherein the UE is configured to perform the autonomous HO where the mobility trigger condition is met for a calculated time (Koskinen Paragraph [0038-0043] In some embodiments, semi-autonomous mobility may also be enabled before a timer, such as a T311 timer, has expired, based on a combination of RLF evaluation and radio conditions (e.g. such as if a candidate cell absolute or relative signal quality meet a predefined criteria), based on L1 problems and/or when a timer, such as timer T310, starts and/or expires. Other conditions that may enable semi-autonomous mobility include, but are not limited to, an instance in which a large amount of data is to be transmitted and/or received. In some embodiments, semi-autonomous mobility instructions may be provided to the mobile terminal such as by the access point 12 and may include a measurement reporting event and/or a handover indication that includes instructions for the mobile terminal to perform a future handover without explicit handover signaling from the access point).

Regarding Claim 10, Hu in view of Koskinen and Deenoo disclose the method of Claim 7. Hu in view of Koskinen and Deenoo further disclose wherein the UE is configured to transmit PUCCH with beam sweeping across multiple slots where the mobility trigger condition has not yet been met for the calculated time (Deenoo Figure 1, 2, 4 and 7; Paragraph [0079, 0090, 0111-0112 and 0140-0155] The WTRU may perform procedures for candidate beam selection for concurrent beam recovery. In an example, the WTRU may transmit concurrent beam recovery request(s) using a beam sweeping operation. The WTRU may be configured to perform a beam sweep over multiple candidate beams. The WTRU may select multiple beam recovery candidate beams based on preconfigured rules, which may include, but is not limited to include, any of the following rules: the selected candidate beams are received in one WTRU receive beam; the selected candidate beams have a beam quality metric higher than a predefined threshold; and/or the selected candidate beams have a TA update received no later than a predefined timing relative to the PDCCH serving beam failure declaration. The WTRU may perform procedures for handling beam failure scenarios. Such scenarios may include cases where the WTRU detects a failure in the serving beam and a suitable candidate does not exist; the WTRUs 411, 412, 413 are configured with UL resources 420, 422 and 424 associated with RX beam 401 at the gNB 416 during subframe/slot #n. During subframe/slot #m, RX beam 402 is active and WTRUs 414 and 415 are configured with UL resources 428 and 426. The UL resources are configured in subframe/slot numbers occurring at a periodicity of p time units).

Regarding Claim 15, Hu discloses a method for wireless communications by a network entity (Abstract; Figure 1 and 4-6), comprising: 
configuring a user equipment (UE) to take one or more actions upon determining a failure to receive and decode at least one scheduled downlink (DL) transmission from the network entity is based, at least in part, on the UE being out of coverage (Figure 5; Paragraph [0055, 0064-0069 and 0152-0154] For a UE to ascertain DL coverage, the UE may need to decode a MIB more than once. Note that MIB may be periodically transmitted by the access node over the BCCH. The UE may choose to detect BCCH MIB a number of times. A coverage hole may be detected if, for example, the UE fails to decode BCCH MIB a certain number times, m, out of n decode attempts, with m n. This detection technique may be used for DL coverage hole detection), 
wherein taking the one or more actions is based, at least in part, on one or more conditions and the one or more actions include at least one of: performing an autonomous handover (HO) (Paragraph [0151-0155] If at least one equal priority neighbor cell is found to satisfy the reselection criteria, then UE may camp on the best cell selected. Otherwise, the UE may perform equal priority cell ranking based on the Rel. 8/9 cell selection or re-selection criteria. If UE does not find any equal priority cells satisfying the new cell re-selection criteria or the Rel. 8/9 cell re-selection criteria, then the UE may consider lower priority cells for cell selection; Paragraph [0165-0168] Once a coverage hole is detected and the UE has camped on the serving cell for more than a particular time such as 1 second, the UE may redo cell selection; Various criteria and conditions in which action is taken to handover to another cell).
 Hu discloses handover in cell re-selection but may not explicitly disclose performing an autonomous handover (HO).
However, Koskinen more specifically teaches performing an autonomous handover (HO) (Paragraph [0038] the semi-autonomous mobility module 44 may be configured to provide instructions that enable a mobile terminal, such as the mobile terminal 10, to perform semi-autonomous mobility without a handover command. Semi-autonomous handover or cell change may be conducted based on predetermined rules, triggers, and/or threshold events. In an example embodiment, the predetermined threshold events that may enable and/or trigger semi-autonomous mobility, include a neighbor cell (e.g. candidate, target and/or or new cell) having improved radio conditions with regard to a current serving cell. Other such examples may include an activity level of the mobile terminal and/or a connection state of the mobile terminal. Alternatively or additionally, RLF evaluation phases and/or accessible closed subscriber group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu with the teachings of Koskinen. The mobile terminal semi-autonomous mobility allows for handover or cell change without e.g. requiring handover signaling at a cell edge. The semi-autonomous mobility reduces interrupt time in radio link failure situation and enhances handover execution as signaling overhead is reduced. Enables decrease in power consumption since semi-idle state creates new state that operates between idle and connected states while still permitting mobility (Koskinen Abstract; Paragraph [0001-0009]).
Hu in view of Koskinen disclose the various actions based one or more conditions but fail to disclose the alternative limitation transmitting a physical uplink control channel (PUCCH) with beam sweeping across multiple slots; and monitoring for uplink (UL) transmissions from the UE in accordance with the configuration.
However, Deenoo teaches the alternative limitation transmitting a physical uplink control channel (PUCCH) with beam sweeping across multiple slots; and monitoring for uplink (UL) transmissions from the UE in accordance with the configuration  (Abstract; Figure 1, 2, 4 and 7; Paragraph [0079, 0090, 0111-0112 and 0140-0155] The WTRU may perform procedures for candidate beam selection for concurrent beam recovery. In an example, the WTRU may transmit concurrent beam recovery request(s) using a beam sweeping operation. The WTRU may be configured to perform a beam sweep over multiple candidate beams. The WTRU may select multiple beam recovery candidate beams based on preconfigured rules, which may include, but is not limited to include, any of the following rules: the selected candidate beams are received in one WTRU receive beam; the selected candidate beams have a beam quality metric higher than a predefined threshold; and/or the selected candidate beams have a TA update received no later than a predefined timing relative to the PDCCH serving beam failure declaration. The WTRU may perform procedures for handling beam failure scenarios. Such scenarios may include cases where the WTRU detects a failure in the serving beam and a suitable candidate does not exist; the WTRUs 411, 412, 413 are configured with UL resources 420, 422 and 424 associated with RX beam 401 at the gNB 416 during subframe/slot #n. During subframe/slot #m, RX beam 402 is active and WTRUs 414 and 415 are configured with UL resources 428 and 426. The UL resources are configured in subframe/slot numbers occurring at a periodicity of p time units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu in view of Koskinen with the teachings of Deenoo. The WTRU reduces overhead associated with dedicated beam recovery resources and reduces latency of beam recovery. The WTRU selects candidate beam for beam recovery such that the candidate beam is spatially isolated from the serving cell to avoid risk of selecting candidate beam which is blocked due to proximity to the serving beam (Deenoo Abstract; Paragraph [0002-0003]).

Regarding Claim 20, Hu in view of Koskinen and Deenoo disclose the method of Claim 15. Hu in view of Koskinen and Deenoo further disclose wherein the UE is configured to perform the autonomous HO where the UE is not configured to transmit PUCCH with beam sweeping across multiple slots (Hu and Koskinen do not concern beam sweeping various conditions are identified for handover).

Regarding Claim 21, Hu in view of Koskinen and Deenoo disclose the method of Claim 15. Hu in view of Koskinen and Deenoo further disclose wherein at least one of the one or more conditions involves a mobility trigger condition indicating a neighbor cell is better than a current serving cell (Hu Paragraph [0165-0168] Various mobility conditions indicating a neighboring cell is better than the current cell; Koskinen Paragraph [0038] Semi-autonomous handover or cell change may be conducted based on predetermined rules, triggers, and/or threshold events. In an example embodiment, the predetermined threshold events that may enable and/or trigger semi-autonomous mobility, include a neighbor cell (e.g. candidate, target and/or or new cell) having improved radio conditions with regard to a current serving cell. Other such examples may include an activity level of the mobile terminal and/or a connection state of the mobile terminal. Alternatively or additionally, RLF evaluation phases and/or accessible closed subscriber group).

Regarding Claim 22, Hu in view of Koskinen and Deenoo disclose the method of Claim 21. Hu in view of Koskinen and Deenoo further disclose wherein the UE is configured to transmit PUCCH with beam sweeping across multiple slots where the mobility trigger condition is not met (Hu and Koskinen do not concern beam sweeping various conditions are identified for handover; Deenoo discloses mobility triggers are not met and beam sweeping across multiple slots is not performed).

Regarding Claim 23, Hu in view of Koskinen and Deenoo disclose the method of Claim 21. Hu in view of Koskinen and Deenoo further disclose wherein the UE is configured to perform the autonomous HO where the mobility trigger condition is met for a calculated time (Koskinen Paragraph [0038-0043] In some embodiments, semi-autonomous mobility may also be enabled before a timer, such as a T311 timer, has expired, based on a combination of RLF evaluation and radio conditions (e.g. such as if a candidate cell absolute or relative signal quality meet a predefined criteria), based on L1 problems and/or when a timer, such as timer T310, starts and/or expires. Other conditions that may enable semi-autonomous mobility include, but are not limited to, an instance in which a large amount of data is to be transmitted and/or received. In some embodiments, semi-autonomous mobility instructions may be provided to the mobile terminal such as by the access point 12 and may include a measurement reporting event and/or a handover indication that includes instructions for the mobile terminal to perform a future handover without explicit handover signaling from the access point).

Regarding Claim 24, Hu in view of Koskinen and Deenoo disclose the method of Claim 23. Hu in view of Koskinen and Deenoo further disclose wherein the UE is configured to transmit PUCCH with beam sweeping across multiple slots where the mobility trigger condition has not yet been met for the calculated time (Deenoo Figure 1, 2, 4 and 7; Paragraph [0079, 0090, 0111-0112 and 0140-0155] The WTRU may perform procedures for candidate beam selection for concurrent beam recovery. In an example, the WTRU may transmit concurrent beam recovery request(s) using a beam sweeping operation. The WTRU may be configured to perform a beam sweep over multiple candidate beams. The WTRU may select multiple beam recovery candidate beams based on preconfigured rules, which may include, but is not limited to include, any of the following rules: the selected candidate beams are received in one WTRU receive beam; the selected candidate beams have a beam quality metric higher than a predefined threshold; and/or the selected candidate beams have a TA update received no later than a predefined timing relative to the PDCCH serving beam failure declaration. The WTRU may perform procedures for handling beam failure scenarios. Such scenarios may include cases where the WTRU detects a failure in the serving beam and a suitable candidate does not exist; the WTRUs 411, 412, 413 are configured with UL resources 420, 422 and 424 associated with RX beam 401 at the gNB 416 during subframe/slot #n. During subframe/slot #m, RX beam 402 is active and WTRUs 414 and 415 are configured with UL resources 428 and 426. The UL resources are configured in subframe/slot numbers occurring at a periodicity of p time units).


Regarding Claim 29, see the rejection of Claim 1. Claim 1 is a method claim corresponding to the apparatus of Claim 29 with the same features. Therefore the same rejection applies as the rejection of Claim 1. See Figure 6 of Hu, Figure 2 of Koskinen and Figure 1 of Deenoo for corresponding structure.

Regarding Claim 30, see the rejection of Claim 15. Claim 15 is a method claim corresponding to the apparatus of Claim 30 with the same features. Therefore the same rejection applies as the rejection of Claim 15. See Figure 6 of Hu, Figure 2 of Koskinen and Figure 1 of Deenoo for corresponding structure.

Claims 2, 4, 5, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Koskinen and Deenoo as applied to claim 1 and 15 above, and further in view of Park et al. U.S. Patent Application Publication 2021/0351888, hereinafter Park.

Regarding Claim 2, Hu in view of Koskinen and Deenoo disclose the method of Claim 1. Hu in view of Koskinen and Deenoo briefly disclose beam sweeping configurations (Deenoo Paragraph [0111-0121 and 0140-0155] The WTRU may be configured to perform a beam sweep over multiple candidate beams. The WTRU may select multiple beam recovery candidate beams based on preconfigured rules) but may not explicitly disclose wherein transmitting the PUCCH with beam sweeping across multiple slots is based, at least in part, on a pre-arrangement with the network entity, wherein the pre-arrangement includes a pattern for the beam sweeping across multiple slots.
However, Park more specifically teaches wherein transmitting the PUCCH with beam sweeping across multiple slots is based, at least in part, on a pre-arrangement with the network entity, wherein the pre-arrangement includes a pattern for the beam sweeping across multiple slots (Paragraph [0531-0532] The UE may receive configuration information and/or scheduling information for at least one beam sweeping operation related to the above-described methods. For example, the configuration information and/or the scheduling information may include information on anchor beam(s), beam information per slot for PUSCH transmission and/or PUCCH (e.g., PUCCH carrying ACK/NACK information) transmission, etc. Thereafter, the UE may transmit a PUSCH and/or a PUCCH to which beam sweeping has been applied based on the configuration information and/or the scheduling information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu in view of Koskinen and Deenoo with the teachings of Park. Park provides a solution for performing uplink transmission provides low end-to-end latency and high energy efficiency. Efficient transmission and reception is performed based on link beam sweeping (Park Abstract; Paragraph [0001-0020]).

Regarding Claim 4 and 18, Hu in view of Koskinen and Deenoo disclose the method of Claim 1 and 15. Hu in view of Koskinen and Deenoo fail to disclose receiving a PUCCH configuration indicating a format for the PUCCH.
However, Park teaches receiving a PUCCH configuration indicating a format for the PUCCH (Paragraph [0145, 0467 and 0530-0532] A combination of the semi-static configuration and (for at least some types of UCI information) dynamic signaling is used to determine the PUCCH resource for both ‘long and short PUCCH formats’. Here, the PUCCH resource includes a time domain, a frequency domain, and when applicable, a code domain. The UCI on the PUSCH, i.e., using some of the scheduled resources for the UCI is supported in case of simultaneous transmission of UCI and data. A PUCCH format may be considered for beam sweeping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu in view of Koskinen and Deenoo with the teachings of Park. Park provides a solution for performing uplink transmission provides low end-to-end latency and high energy efficiency. Efficient transmission and reception is performed based on link beam sweeping (Park Abstract; Paragraph [0001-0020]).

Regarding Claim 5 and 19, Hu in view of Koskinen, Deenoo and Park disclose the method of Claim 4 and 18. Hu in view of Koskinen, Deenoo and Park further disclose wherein the PUCCH configuration indicates at least one of: a number of beams for the beam sweeping; a number of slots per beam; or a beam order for the beam sweeping (Park Paragraph [0530-0532] the BS may transmit configuration information and/or scheduling information for at least one beam sweeping operation related to the above-described methods. For example, the configuration information and/or the scheduling information may include information on anchor beam(s), beam information per slot for PUSCH transmission and/or PUCCH (e.g., PUCCH carrying ACK/NACK information) transmission, etc. Thereafter, the BS may receive a PUSCH and/or a PUCCH to which beam sweeping has been applied based on the configuration information and/or the scheduling information).

Regarding Claim 16, Hu in view of Koskinen and Deenoo disclose the method of Claim 15. Hu in view of Koskinen and Deenoo briefly disclose beam sweeping configurations (Deenoo Paragraph [0111-0121 and 0140-0155] The WTRU may be configured to perform a beam sweep over multiple candidate beams. The WTRU may select multiple beam recovery candidate beams based on preconfigured rules) but may not explicitly disclose configuring the UE with a pattern for the beam sweeping across multiple slots.
However, Park more specifically teaches configuring the UE with a pattern for the beam sweeping across multiple slots (Paragraph [0531-0532] The UE may receive configuration information and/or scheduling information for at least one beam sweeping operation related to the above-described methods. For example, the configuration information and/or the scheduling information may include information on anchor beam(s), beam information per slot for PUSCH transmission and/or PUCCH (e.g., PUCCH carrying ACK/NACK information) transmission, etc. Thereafter, the UE may transmit a PUSCH and/or a PUCCH to which beam sweeping has been applied based on the configuration information and/or the scheduling information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu in view of Koskinen and Deenoo with the teachings of Park. Park provides a solution for performing uplink transmission provides low end-to-end latency and high energy efficiency. Efficient transmission and reception is performed based on link beam sweeping (Park Abstract; Paragraph [0001-0020]).

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Koskinen and Deenoo as applied to claim 1 and 15 above, and further in view of Han et al. U.S. Patent Application Publication 2021/0058922, hereinafter Han.

Regarding Claim 3 and 17, Hu in view of Koskinen and Deenoo disclose the method of Claim 1 and 15. Hu in view of Koskinen and Deenoo disclose beam sweeping across multiple slots using different beams for PUCCH transmissions in different slots (Deenoo Figure 4; Paragraph [0140]) but fail to disclose transmitting multiple PUCCHs with a same beam within a slot.
However, Han teaches transmitting multiple PUCCHs with a same beam within a slot (Figure 13; Paragraph [0027 and 0090-0198] UE is configured to repeatedly send subslot PUCCH; That is within a slot multiple PUCCHs are transmitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu in view of Koskinen and Deenoo with the teachings of Han. Han provides a solution to improve the delay and reliability index of low latency and high reliability information (Han Abstract; Paragraph [0001-0012]).

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Koskinen and Deenoo as applied to claim 9 and 23 above, and further in view of Li et al. U.S. Patent Application Publication 2022/0201581, hereinafter Li.

Regarding Claim 11 and 25, Hu in view of Koskinen and Deenoo disclose the method of Claim 9 and 23. Hu in view of Koskinen and Deenoo fail to explicitly disclose wherein the calculated time is less than a configured time to trigger timer (TTT) value.
However, Li teaches wherein the calculated time is less than a configured time to trigger timer (TTT) value (Paragraph [0025, 0083, 0124-0131] Ff the terminal device detects that the running duration of the T313 reaches the preset T313 running duration threshold, it indicates that a large quantity of out-of-synchronization out-of-sync events are triggered at a lower layer, and consecutive out-of-synchronization events occur for a plurality of times. This may reflect that transmission quality on the NR side is relatively poor currently. In a second possible implementation, when T313 is started, timing is started for the detection time window. The preset T313 running duration threshold is an RLF triggering threshold, and is m % of T313 or is T313-N (N may vary with a value of T313). In other words, the terminal device detects that running duration of T313 at a specified time reaches the threshold. For example, the preset T313 running duration threshold is set to 80% of T313, or the preset T313 running duration threshold is set to T313-20 ms; Paragraph [0188-0217] The RSRP of the neighboring cell meets an RSRP fulfillment condition; When the neighboring cell meets, within a time period (for example, time to trigger), Mn+a first compensated RSRP value+Ofn+Ocn−Hys>Mp+Ofp Ocp+Off, it indicates that the RSRP of the neighboring cell meets the RSRP fulfillment condition; ΔT1 is a time difference, may be a preset fixed value or correspondingly set based on a value of the time to trigger, and indicates that the terminal device side performs measurement determining by using a shorter time hysteresis; Various conditions in which the calculated time is less than a configured time to trigger value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu in view of Koskinen and Deenoo with the teachings of Li. Li provides a solution which ensures a success rate in uplink and downlink data transmission, and avoids high power consumption of the terminal device while improving uplink and downlink quality of service and prevents the terminal device from continuously transmitting uplink and downlink data on the basis of the serving cell (Li Abstract; Paragraph [0024-0029]).

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Koskinen and Deenoo as applied to claim 1 and 15 above, and further in view of Lunden et al. U.S. Patent Application Publication 2020/0077319, hereinafter Lunden.

Regarding Claim 13 and 27, Hu in view of Koskinen and Deenoo disclose the method of Claim 1 and 15. Hu in view of Koskinen and Deenoo briefly disclose configurations for handover and beam sweeping but may not explicitly disclose transmitting to the UE a configuration indicating at least one of: whether the UE is configured to perform the autonomous HO or transmit a PUCCH with beam sweeping across multiple slots, depending on one or more conditions, upon determining a failure to receive and decode at least one scheduled DL transmission from a network entity is based, at least in part, on the UE being out of coverage; a number of slots for transmitting a PUCCH with beam sweeping; or a parameter for calculating a calculated time based on a configured TTT value.
	However, Lunden more specifically teaches transmitting to the UE a configuration indicating at least one of: whether the UE is configured to perform the autonomous HO or transmit a PUCCH with beam sweeping across multiple slots, depending on one or more conditions, upon determining a failure to receive and decode at least one scheduled DL transmission from a network entity is based, at least in part, on the UE being out of coverage; a number of slots for transmitting a PUCCH with beam sweeping; or a parameter for calculating a calculated time based on a configured TTT value (Figure 1A, 1B and 2; Paragraph [0016-0018] The network, or any network entity contained therein, may configure the UE with the autonomous HO event. For example, an autonomous HO event may be that the quality or strength of the radio link between the UE and the source cell has decreased below a certain threshold value. The triggering event may also be, for example, that the UE has moved a predetermined distance from the original location of the UE when the connection to the source cell was first established. Triggering may also be based on measurement reporting events for which the network can configure parameters controlling the triggering conditions such as the offset, time-to-trigger, and hysteresis of the event. One example of a triggering event may be event A3, in which a neighbor cell becomes stronger than a serving cell. Any other event may be used as well to trigger the UE autonomous HO. As part of the configuration, the network may include an indication of whether the UE should inform the base station in the source cell of the HO before commencing the autonomous HO. The configuration may also include a measurement condition. A measurement condition, in certain embodiments, may indicate to the UE a maximum duration of time between which the UE autonomous HO is triggered, and the commencement of the autonomous HO, in which the UE, for example, initiates RA procedures.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu in view of Koskinen and Deenoo with the teachings of Lunden. Lunden provides a solution which enables reducing an amount of wasted radio resources at a source cell, thus achieving handover reliability in an unlicensed spectrum (Lunden Abstract; Paragraph [0001 and 0011-0012]).

Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Koskinen, Deenoo and Lunden as applied to claim 13 and 27 above, and further in view of Kapoulas et al. U.S. Patent Application Publication 2015/0141021, hereinafter Kapoulas.

Regarding Claim 14 and 28, Hu in view of Koskinen, Deenoo and Lunden discloses the method of Claim 13 and 27. Hu in view of Koskinen, Deenoo and Lunden disclose handover parameters but fail to explicitly disclose wherein a value of the parameter depends, at least in part, on a traffic service type.
However, Kapoulas more specifically teaches wherein a value of the parameter depends, at least in part, on a traffic service type (Paragraph [0075-0081] In addition to UE speed specific parameter settings, the service type, the cell type, and/or the cell size can be considered as part of the handover parameters and parameter values selection process. For example, different services can have different tolerances to handover interruption time. For instance, background services, web browsing, email, and so forth can tolerate longer handover interruption time than telephony services. In one embodiment, the handover policy can be based on the service type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hu in view of Koskinen, Deenoo and Lunden with the teachings of Kapoulas. Kapoulas provides a solution which enables a server to improve handover robustness and retainability by providing different mobility speed profiles with different UEs and/or service specific handover parameter profiles. The method enables a system to reduce handover delay by utilizing resources of a network for UE speed estimation. The method avoids potential UE speed measurement errors leading to inappropriate adaptation of handover parameters, thus improving handover performance (Kapoulas Abstract; Paragraph [0019-0020 and 0035]).

Allowable Subject Matter
Claims 12 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 12 and 26, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim, “wherein the calculated time is based on a percentage of ratio of an elapsed time since the mobility trigger condition was met and a configured TTT value.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414